Appeal by the defendant from a judgment of the Supreme Court, Kings County (O’Brien, J.), rendered November 25, 1987, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
We have examined the defendant’s other contention and find it to be unpreserved for appellate review (see, People v Aschheim, 119 AD2d 757; People v Beckles, 115 AD2d 749). Mangano, J. P., Bracken, Kooper and Sullivan, JJ., concur.